Grieein Smith, Chief Justice, dissenting in part and concurring in part. I agree that the additional item of $5,000 allowed by this Court is not unreasonable, but do not believe it is possible at this time to determine how much damage will result from the causes complained of. The case is unusual in that Magnolia — a public utility with the right of condemnation — finds itself within the borderline of condemnation in that its pipelines have been covered with water. A preponderance of appellant’s evidence shows tremendous damage, or extraordinary cost to partially protect against corrosion. Result of the litigation is that the Commission’s rights have been superimposed upon pipeline rights in circumstances where each is entitled to operate geographically, and each occupies the same area for different purposes — objectives not necessarily inconsistent. A practical solution would be to remand with directions to retain jurisdiction until sufficient time had elapsed to permit actual proof of deterioration and attending loss.